201 S.W.3d 694 (2006)
Richard M. ROSS, Petitioner,
v.
NATIONAL CENTER FOR THE EMPLOYMENT OF THE DISABLED, as Successor in Interest to Access Healthsource, Inc., Assignee of O.R. Brooker, et al., Respondent.
No. 05-0534.
Supreme Court of Texas.
August 31, 2006.
*695 John P. Mobbs, El Paso, for Petitioner.
Ken Slavin and Mitzi T. Shannon, Kemp Smith, LLP, El Paso, for Respondent.
PER CURIAM.
In this appeal, Petitioner Richard Ross seeks review of a turnover order requiring him to relinquish a letter of credit or its proceeds to the National Center for the Employment of the Disabled to satisfy a default judgment against him. In a separate but related appeal, we granted Ross's bill of review and set aside the default judgment giving rise to the turnover order. Ross v. Nat'l Ctr. for the Employment of the Disabled, 197 S.W.3d 795 (Tex.2006). "If the underlying judgment is reversed on appeal, then the turnover order must be reversed also." Matthiessen v. Schaefer, 915 S.W.2d 479, 480 (Tex.1995).
Accordingly, without hearing oral argument, we reverse the court of appeals' judgment and render a take nothing judgment in the turnover proceeding. See id.; TEX.R.APP. P. 59.1.